

	

		II

		109th CONGRESS

		2d Session

		S. 2391

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve the security of the United States borders and

		  for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Border Operations Reform and

			 Development of Electronic Remote Surveillance Act of 2006

			 or as the BORDERS Act of

			 2006.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					Sec. 4. Surveillance technologies programs.

					Sec. 5. Secure communication.

					Sec. 6. Expansion of detention capacity.

					Sec. 7. Detention standards.

					Sec. 8. Personnel of the Department of Homeland

				Security.

					Sec. 9. Personnel of the Department of Justice and other

				attorneys.

					Sec. 10. State Criminal Alien Assistance Program authorization

				of appropriations.

					Sec. 11. Reimbursement of States for indirect costs relating to

				the incarceration of illegal aliens.

					Sec. 12. Reimbursement of States for preconviction costs

				relating to the incarceration of illegal aliens.

					Sec. 13. Criminal gang activity.

				

			2.FindingsCongress makes the following

			 findings:

			(1)The Government of

			 the United States has the duty to protect its citizens and to provide for

			 homeland security by securing its international borders.

			(2)The Government of

			 the United States has failed to adequately secure its international borders,

			 which has facilitated the illegal entry of millions of undocumented aliens into

			 the United States.

			(3)Illegal

			 immigration poses national security concerns, burdens all levels of Government

			 with extra costs, including imposing hundreds of millions of dollars on States

			 and localities in uncompensated expenses for law enforcement, health care, and

			 other essential services, allows some aliens to gain access to the United

			 States before other aliens who have lawfully waited in line, creates an

			 underclass of workers, and facilitates human trafficking, smuggling, and

			 document fraud.

			(4)One critical

			 aspect of comprehensive immigration reform is to find aggressive, practical,

			 and cost-effective methods to quickly secure the international borders of the

			 United States. As the bipartisan National Commission on Terrorist Attacks Upon

			 the United States concluded, the United States must be able to monitor

			 and respond to entrances between our borders.

			(5)The Government of

			 the United States should make full use of integrated and automated surveillance

			 technology, including the use of unmanned aerial vehicles, to create a

			 virtual fence around the Nation, which could be constructed much

			 more quickly than a physical fence. The Inspector General of the Department

			 recently suggested numerous ways to use integrated surveillance technologies to

			 achieve this critical security goal.

			(6)The Government of

			 the United States should also increase detention facilities to detain aliens

			 who are apprehended sneaking into the United States, as opposed to catching and

			 releasing such aliens and trusting that they will report for immigration

			 proceedings.

			(7)In order to

			 reduce costs of detention and to facilitate the process of removing aliens from

			 the United States fairly, the Secretary should establish uniform detention

			 standards and rules.

			3.DefinitionsIn this Act:

			(1)DepartmentExcept

			 as otherwise provided, the term Department means the Department of

			 Homeland Security.

			(2)SecretaryExcept

			 as otherwise provided, the term Secretary means the Secretary of

			 Homeland Security.

			(3)StateExcept

			 as otherwise provided, the term State has the meaning given that

			 term in section 101(a)(36) of the Immigration and Nationality Act (8 U.S.C.

			 1101 (a)(36)).

			4.Surveillance

			 technologies programs

			(a)Aerial

			 surveillance program

				(1)In

			 generalIn conjunction with the border surveillance plan

			 developed under section 5201 of the Intelligence Reform and Terrorism

			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,

			 not later than 90 days after the date of enactment of this Act, shall develop

			 and implement a program to fully integrate and utilize aerial surveillance

			 technologies, including unmanned aerial vehicles, to enhance the security of

			 the international border between the United States and Canada and the

			 international border between the United States and Mexico. The goal of the

			 program shall be to ensure continuous monitoring of each mile of each such

			 border.

				(2)Assessment and

			 consultation requirementsIn developing the program under this

			 subsection, the Secretary shall—

					(A)consider current

			 and proposed aerial surveillance technologies;

					(B)assess the

			 feasibility and advisability of utilizing such technologies to address border

			 threats, including an assessment of the technologies considered best suited to

			 address respective threats;

					(C)consult with the

			 Secretary of Defense regarding any technologies or equipment, which the

			 Secretary may deploy along an international border of the United States;

			 and

					(D)consult with the

			 Administrator of the Federal Aviation Administration regarding safety, airspace

			 coordination and regulation, and any other issues necessary for implementation

			 of the program.

					(3)Additional

			 requirements

					(A)In

			 generalThe program developed under this subsection shall include

			 the use of a variety of aerial surveillance technologies in a variety of

			 topographies and areas, including populated and unpopulated areas located on or

			 near an international border of the United States, in order to evaluate, for a

			 range of circumstances—

						(i)the

			 significance of previous experiences with such technologies in border security

			 or critical infrastructure protection;

						(ii)the cost and

			 effectiveness of various technologies for border security, including varying

			 levels of technical complexity; and

						(iii)liability,

			 safety, and privacy concerns relating to the utilization of such technologies

			 for border security.

						(4)Continued use

			 of aerial surveillance technologiesThe Secretary may continue

			 the operation of aerial surveillance technologies while assessing the

			 effectiveness of the utilization of such technologies.

				(5)Report to

			 congressNot later than 1 year after implementing the program

			 under this subsection, the Secretary shall submit a report to Congress

			 regarding the program developed under this subsection. The Secretary shall

			 include in the report a description of the program together with such

			 recommendations as the Secretary finds appropriate for enhancing the

			 program.

				(6)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this subsection.

				(b)Integrated and

			 automated surveillance program

				(1)Requirement for

			 programSubject to the availability of appropriations, the

			 Secretary shall establish a program to procure additional unmanned aerial

			 vehicles, cameras, poles, sensors, satellites, radar coverage, and other

			 technologies necessary to achieve operational control of the international

			 borders of the United States and to establish a security perimeter known as a

			 virtual fence along such international borders to provide a

			 barrier to illegal immigration. Such program shall be known as the Integrated

			 and Automated Surveillance Program.

				(2)Program

			 componentsThe Secretary shall ensure, to the maximum extent

			 feasible, the Integrated and Automated Surveillance Program is carried out in a

			 manner that—

					(A)the technologies

			 utilized in the Program are integrated and function cohesively in an automated

			 fashion, including the integration of motion sensor alerts and cameras, whereby

			 a sensor alert automatically activates a corresponding camera to pan and tilt

			 in the direction of the triggered sensor;

					(B)cameras utilized

			 in the Program do not have to be manually operated;

					(C)such camera views

			 and positions are not fixed;

					(D)surveillance

			 video taken by such cameras can be viewed at multiple designated communications

			 centers;

					(E)a standard

			 process is used to collect, catalog, and report intrusion and response data

			 collected under the Program;

					(F)future remote

			 surveillance technology investments and upgrades for the Program can be

			 integrated with existing systems;

					(G)performance

			 measures are developed and applied that can evaluate whether the Program is

			 providing desired results and increasing response effectiveness in monitoring

			 and detecting illegal intrusions along the international borders of the United

			 States;

					(H)plans are

			 developed under the Program to streamline site selection, site validation, and

			 environmental assessment processes to minimize delays of installing

			 surveillance technology infrastructure;

					(I)standards are

			 developed under the Program to expand the shared use of existing private and

			 governmental structures to install remote surveillance technology

			 infrastructure where possible; and

					(J)standards are

			 developed under the Program to identify and deploy the use of nonpermanent or

			 mobile surveillance platforms that will increase the Secretary’s mobility and

			 ability to identify illegal border intrusions.

					(3)Report to

			 CongressNot later than 1 year after the initial implementation

			 of the Integrated and Automated Surveillance Program, the Secretary shall

			 submit to Congress a report regarding the Program. The Secretary shall include

			 in the report a description of the Program together with any recommendation

			 that the Secretary finds appropriate for enhancing the program.

				(4)Evaluation of

			 Contractors

					(A) Requirement

			 for standardsThe Secretary shall set develop appropriate

			 standards to evaluate the performance of any contractor providing goods or

			 services to carry out the Integrated and Automated Surveillance Program.

					(B)Review by the

			 Inspector GeneralThe Inspector General of the Department shall

			 timely review each new contract related to the Program that has a value of more

			 than $5,000,000, to determine whether such contract fully complies with

			 applicable cost requirements, performance objectives, program milestones, and

			 schedules. The Inspector General shall report the findings of such review to

			 the Secretary in a timely manner. Not later than 30 days after the date the

			 Secretary receives a report of findings from the Inspector General, the

			 Secretary shall submit to the Committee on Homeland Security and Governmental

			 Affairs of the Senate and the Committee on Homeland Security of the House of

			 Representatives a report of such findings and a description of any the steps

			 that the Secretary has taken or plans to take in response to such

			 findings.

					(5)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this subsection.

				5.Secure

			 communicationThe Secretary

			 shall, as expeditiously as practicable, develop and implement a plan to ensure

			 clear and secure 2-way communication capabilities, including the specific use

			 of satellite communications—

			(1)among all Border

			 Patrol agents conducting operations between ports of entry;

			(2)between Border

			 Patrol agents and their respective Border Patrol stations; and

			(3)between all

			 appropriate border security agencies of the Department and State, local, and

			 tribal law enforcement agencies.

			6.Expansion of

			 detention capacity

			(a)Increasing

			 detention bed spaceSection 5204(a) of the Intelligence Reform

			 and Terrorism Protection Act of 2004 (Public Law 108–458; 118 Stat. 3734) is

			 amended by striking 8,000 and inserting

			 20,000.

			(b)Construction of

			 or acquisition of detention facilities

				(1)Requirement to

			 construct or acquireThe Secretary shall construct or acquire

			 additional detention facilities in the United States to accommodate the

			 detention beds required by section 5204(c) of the Intelligence Reform and

			 Terrorism Protection Act of 2004, as amended by subsection (a).

				(2)Use of

			 alternate detention facilitiesSubject to the availability of

			 appropriations, the Secretary shall fully utilize all possible options to cost

			 effectively increase available detention capacities, and shall utilize

			 detention facilities that are owned and operated by the Federal Government if

			 the use of such facilities is cost effective.

				(c)Secure

			 alternatives to detention to ensure compliance with the lawThe

			 Secretary shall implement demonstration programs in each State located along

			 the international border between the United States and Canada or along the

			 international border between the United States and Mexico, and at select sites

			 in the interior with significant numbers of alien detainees, to study the

			 effectiveness of alternatives to the detention of aliens, including electronic

			 monitoring devices, to ensure that such aliens appear in immigration court

			 proceedings and comply with immigration appointments and removal orders.

			(d)Legal

			 representationNo alien shall be detained by the Secretary in a

			 location that limits the alien’s reasonable access to visits and telephone

			 calls by local legal counsel and necessary legal materials. Upon active or

			 constructive notice that a detained alien is represented by an attorney, the

			 Secretary shall ensure that the alien is not moved from the alien’s detention

			 facility without providing that alien and the alien’s attorney reasonable

			 notice in advance of such move.

			(e)Annual report

			 to congressNot later than 1 year after the date of the enactment

			 of this Act, and annually thereafter, in consultation with the heads of other

			 appropriate Federal agencies, the Secretary shall submit to Congress an

			 assessment of the additional detention facilities and bed space needed to

			 detain unlawful aliens apprehended at the United States ports of entry or along

			 the international land borders of the United States.

			(f)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

			7.Detention

			 standards

			(a)Codification of

			 detention operationsIn order to ensure uniformity in the safety

			 and security of all facilities used or contracted by the Secretary to hold

			 alien detainees and to ensure the fair treatment and access to counsel of all

			 alien detainees, not later than 180 days after the date of the enactment of

			 this Act, the Secretary shall issue the provisions of the Detention Operations

			 Manual of the Department, including all amendments made to such Manual since it

			 was issued in 2000, as regulations for the Department. Such regulations shall

			 be subject to the notice and comment requirements of subchapter II of chapter 5

			 of title 5, United States Code (commonly referred to as the Administrative

			 Procedure Act) and shall apply to all facilities used by the Secretary to hold

			 detainees for more than 72 hours.

			(b)Detention

			 standards for nuclear family units and certain non-criminal

			 aliensFor all facilities used or contracted by the Secretary to

			 hold aliens, the regulations described in subsection (a) shall—

				(1)provide for sight

			 and sound separation of alien detainees without any criminal convictions from

			 criminal inmates and pretrial detainees facing criminal prosecution; and

				(2)establish

			 specific standards for detaining nuclear family units together and for

			 detaining non-criminal applicants for asylum, withholding of removal, or

			 protection under the Convention Against Torture and Other Cruel, Inhuman or

			 Degrading Treatment or Punishment, done at New York December 10, 1984, in

			 civilian facilities cognizant of their special needs.

				(c)Legal

			 orientation to ensure effective removal processAll alien

			 detainees shall receive legal orientation presentations from an independent

			 non-profit agency as implemented by the Executive Office for Immigration Review

			 of the Department of Justice in order to both maximize the efficiency and

			 effectiveness of removal proceedings and to reduce detention costs.

			(d)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this section.

			8.Personnel of the

			 Department of Homeland Security

			(a)Customs and

			 border protection officersDuring each of the fiscal years 2007

			 through 2011, the Secretary shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 1,500 the number of

			 positions for full-time active duty officers of the Bureau of Customs and

			 Border Protection of the Department for such fiscal year.

			(b)Border patrol

			 agentsDuring each of the fiscal years 2007 through 2011, the

			 Secretary shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 4,000 the number of border patrol agents for

			 such fiscal year.

			(c)Immigration and

			 customs enforcement investigatorsSection 5203 of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3734) is amended by striking 800 and inserting

			 1600.

			(d)Detention and

			 removal officersDuring each of the fiscal years 2007 through

			 2011, the Secretary shall, subject to the availability of appropriations for

			 such purposes, designate a Detention and Removal officer to be placed in each

			 Department field office whose sole responsibility will be to ensure safety and

			 security at a detention facility and that each detention facility compliance

			 with the standards and regulations set forth in section 7.

			(e)Investigative

			 personnelIn addition to the positions authorized under section

			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as

			 amended by subsection (c), during each of the fiscal years 2007 through 2011,

			 the Secretary shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 200 the number of positions for

			 investigative personnel within the Department to investigate alien smuggling

			 and immigration status violations for such fiscal year.

			(f)Legal

			 personnelDuring each of the fiscal years 2007 through 2011, the

			 Secretary shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 200 the number of positions for attorneys in

			 the Office of General Counsel of the Department who represent the Department in

			 immigration matters for such fiscal year.

			(g)Directorate of

			 policyThe Secretary shall in consultation, with the Director of

			 Policy of the Directorate of Policy, add at least 3 additional positions at the

			 Directorate of Policy that—

				(1)shall be a

			 position at GS-15 of the General Schedule;

				(2)are solely

			 responsible for formulating and executing the policy and regulations pertaining

			 to vulnerable detained populations including unaccompanied alien children,

			 victims of torture, trafficking or other serious harms, the elderly, the

			 mentally disabled, and the infirm; and

				(3)require

			 background and expertise working directly with such vulnerable

			 populations.

				(h)TrainingThe

			 Secretary shall provide appropriate training for the agents, officers,

			 inspectors, and associated support staff of the Department on an ongoing basis

			 to utilize new technologies and techniques, to identify and detect fraudulent

			 travel documents, and to ensure that the proficiency levels of such personnel

			 are acceptable to protect the international borders of the United States.

			 Training to detect fraudulent travel documents shall be developed in

			 consultation with the Forensic Document Laboratory of Immigration and Customs

			 Enforcement.

			(i)Enhanced

			 protections for vulnerable unaccompanied alien children

				(1)Mandatory

			 trainingThe Secretary shall mandate the training of all

			 personnel who come into contact with unaccompanied alien children in all

			 relevant legal authorities, policies, and procedures pertaining to this

			 vulnerable population in consultation with the head of the Office of Refugee

			 Resettlement of the Department of Health and Human Services and independent

			 child welfare experts.

				(2)Delegation to

			 the office of refugee resettlementNotwithstanding any other

			 provision of law, the Secretary shall delegate the authority and responsibility

			 granted to the Secretary by the Homeland Security Act of 2002 (Public Law

			 107–296; 116 Stat. 2135) for transporting unaccompanied alien children who will

			 undergo removal proceedings from Department custody to the custody and care of

			 the Office of Refugee Resettlement and provide sufficient reimbursement to the

			 head of such Office to undertake this critical function. The Secretary shall

			 immediately notify such Office of an unaccompanied alien child in the custody

			 of the Department and ensure that the child is transferred to the custody of

			 such Office as soon as practicable, but not later than 72 hours after the child

			 is taken into the custody of the Department.

				(3)Other policies

			 and proceduresThe Secretary shall further adopt important

			 policies and procedures—

					(A)for reliable

			 age-determinations of children which exclude the use of fallible forensic

			 testing of children's bones and teeth in consultation with medical and child

			 welfare experts;

					(B)to ensure the

			 privacy and confidentiality of unaccompanied alien children's records,

			 including psychological and medical reports, so that the information is not

			 used adversely against the child in removal proceedings or for any other

			 immigration action; and

					(C)in close

			 consultation with the Secretary of State and the head of the Office of Refugee

			 Resettlement, to ensure the safe and secure repatriation of unaccompanied alien

			 children to their home countries including through arranging placements of

			 children with their families or other sponsoring agencies and to utilize all

			 legal authorities to defer the child's removal if the child faces a clear risk

			 of life-threatening harm upon return.

					(j)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary for each of fiscal years 2007 through 2011, such sums as may be

			 necessary to carry out this section, including the hiring of necessary support

			 staff.

			9.Personnel of the

			 Department of Justice and other attorneys

			(a)Litigation

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of positions for attorneys in

			 the Office of Immigration Litigation of the Department of Justice for such

			 fiscal year.

			(b)United States

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of United States Attorneys to

			 litigate immigration cases in the Federal courts for such fiscal year.

			(c)United States

			 marshalsDuring each of the fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 200 the number of Deputy United States

			 Marshals to investigate criminal immigration matters.

			(d)Immigration

			 judgesDuring each of fiscal years 2007 through 2011, the

			 Attorney General shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 50 the number of immigration judges for such

			 fiscal year.

			(e)Defense

			 attorneysDuring each of the fiscal years 2007 through 2011, the

			 Director of the Administrative Office of the United States Courts shall,

			 subject to the availability of appropriations for such purpose, increase by not

			 less than 200 the number of attorneys in the Federal Defenders Program for such

			 fiscal year. The Attorney General shall also take all necessary and reasonable

			 steps to ensure that alien detainees receive appropriate pro bono

			 representation in immigration matters.

			(f)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Attorney General for each of fiscal years 2007 through 2011 such sums as may be

			 necessary to carry out this section, including the hiring of necessary support

			 staff.

			10.State Criminal

			 Alien Assistance Program authorization of appropriationsSection 241(i) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(i)) is amended by striking paragraphs (5) and

			 (6) and inserting the following:

			

				(5)Authorization

				of appropriations

					(A)In

				generalThere are authorized to be appropriated to carry out this

				subsection $950,000,000 for each of the fiscal years 2007 through 2011.

					(B)Limitation on

				use of fundsAmounts appropriated pursuant to subparagraph (A)

				that are distributed to a State or political subdivision of a State, including

				a municipality, may be used only for correctional

				purposes.

					.

		11.Reimbursement

			 of States for indirect costs relating to the incarceration of illegal

			 aliensSection 501 of the

			 Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended—

			(1)in subsection

			 (a)—

				(A)by striking

			 for the costs and inserting the following: “for—

					

						(1)the

				costs

						;

				and

				(B)by striking

			 such State. and inserting the following: “such State; and

					

						(2)the indirect

				costs related to the imprisonment described in paragraph

				(1).

						;

				and

				(2)by striking

			 subsections (d) through (e) and inserting the following:

				

					(d)Manner of

				allotment of reimbursementsReimbursements under this section

				shall be allotted in a manner that gives special consideration for any State

				that—

						(1)shares a border

				with Mexico or Canada; or

						(2)includes within

				the State an area in which a large number of undocumented aliens reside

				relative to the general population of that area.

						(e)DefinitionsAs

				used in this section:

						(1)Indirect

				costsThe term indirect costs includes—

							(A)court costs,

				county attorney costs, detention costs, and criminal proceedings expenditures

				that do not involve going to trial;

							(B)indigent defense

				costs; and

							(C)unsupervised

				probation costs.

							(2)StateThe

				term State has the meaning given such term in section 101(a)(36)

				of the Immigration and Nationality Act.

						(f)Authorization

				of appropriationsThere are authorized to be appropriated

				$200,000,000 for each of the fiscal years 2007 through 2011 to carry out this

				section.

					.

			12.Reimbursement

			 of States for preconviction costs relating to the incarceration of illegal

			 aliensSection 241(i)(3)(A) of

			 the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)(a)) is amended by

			 inserting charged with or before

			 convicted.

		13.Criminal gang

			 activitySection 212(a)(2) of

			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding

			 at the end the following:

			

				(J)Criminal gang

				Activity

					(i)In

				generalAny alien who a consular officer or the Attorney General

				knows, or has reasonable grounds to believe, seeks to enter the United States

				to engage, solely, principally, or incidentally in a criminal street gang

				located in the United States is inadmissible.

					(ii)DefinitionIn

				this subparagraph, the term criminal street gang means an ongoing

				group, club, organization, or association of 5 or more individuals that commits

				a violation of Federal or State law that is punishable by imprisonment of 1

				year or more.

					.

				

		

